internal_revenue_service number release date index number ----------------------------------------------- ------------------------------ ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-104581-10 date date legend parent ----------------------------------------------------------------------------------------------- ----------------------- subsidiary ----------------------------------------------------------------------------------------------- ----------------------- state1 state2 date1 date2 date3 date4 ------------- ------------ ------------------- ---------------------- ------------------ ------------------ dear ------------ this responds to the letter dated date submitted on behalf of parent by its authorized representatives requesting relief under sec_301_9100-3 of the procedure and administration regulations that parent be granted an extension of time to elect to treat subsidiary as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code code plr-104581-10 facts parent was incorporated under state1 law on date1 an election to treat parent as an s_corporation was made effective on date2 on date3 parent acquired the stock of subsidiary a state2 corporation parent intended to elect to treat subsidiary as a qsub effective the following day date4 and to file a sec_338 election however parent failed to timely file the proper elections parent filed returns consistent with subsidiary being treated as a disregarded_entity parent represents that separate from this ruling_request it is seeking an automatic_extension of time to make a sec_338 election law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code - i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if - i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner for making the qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-4 provides that if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation plr-104581-10 sec_1_1361-4 provides that an s_corporation that makes a qualified_stock_purchase of a target may make an election under sec_338 with respect to the acquisition if it meets the requirements for the election and may make a qsub election with respect to the target if an s_corporation makes an election under sec_338 with respect to a subsidiary acquired in a qualified_stock_purchase a qsub election made with respect to that subsidiary is not effective before the day after the acquisition_date within the meaning of sec_338 if the qsub election is effective on the day after the acquisition_date the liquidation under sec_1_1361-4 occurs immediately after the deemed asset purchase by the new target_corporation under sec_338 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly parent is granted an extension of time of days from the date of this letter to make an election to treat subsidiary as a qsub effective date4 the election should be made by filing form_8869 with the appropriate service_center and a copy of this letter should be attached to the election a copy is enclosed for that purpose provided that parent receives the requested automatic_extension of time in which to file a sec_338 election with respect to this transaction and makes such election the deemed liquidation of subsidiary into parent will be treated as occurring immediately after the deemed purchase of subsidiary’s assets on date3 in accordance with sec_1_1361-4 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether parent is eligible plr-104581-10 to be an s_corporation whether parent made a timely and valid election to be an s_corporation whether subsidiary is a valid qsub or whether parent may make a sec_338 election with respect to subsidiary this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to parent's authorized representative sincerely s tara p volungis acting chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
